Honorable Kenneth D. Gaver, M.D. Commissioner Texas Department of Mental Health and Mental Retardation Box 12668, Capitol Station Austin, Texas 78711
Re: Authority of community centers to purchase real property.
Dear Dr. Gaver:
You have requested our opinion concerning the authority of community centers for mental health and mental retardation services to purchase real property. Article 5547-203, V.T.C.S., provides in part:
  Sec. 3.09. Each participating local agency may contribute lands, buildings, facilities, personnel and funds for the administration of the various programs and services of a community center.
  Sec. 3.10. A community center may accept gifts, grants, and donations of money, personal property and real property for use in the administration of its programs and services.
  Sec. 3.11. A community center may construct buildings and facilities.
Thus, a community center is not expressly authorized to purchase real property; its express authority is limited to the acceptance of gifts, grants, or donations. See Attorney General Opinions C-668 (1966); C-646 (1966). We do not believe that the power to purchase real property may be implied from article 5547-203, for it is not `necessarily implied . . . or . . . inherent or indispensable to its . . . existence.' Ball v. Texarkana Water Corp., 127 S.W. 1068, 1070 (Tex.Civ.App. 1910, no writ); Walling v. Kimbrough, 365 S.W.2d 941 (Tex.Civ.App.-Eastland 1963), aff'd., 371 S.W.2d 691 (Tex. 1963).
The Legislature has considered and rejected legislation which would expressly authorize community centers to purchase real property. Senate Bill No. 350, 65th Leg., Senate Bill No. 204, 64th Leg. In light of the statutory language and the failure of the Legislature to amend such language, in our opinion community centers do not have authority to purchase real property.
 SUMMARY
Community centers for mental health and mental retardation services do not have statutory authority to purchase real property.
Very truly yours, Hill signature
John L. Hill Attorney General of Texas
Approved:
David M. Kendall First Assistant
C. Robert Heath Chairman Opinion Committee